NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Wiersch on 11/05/2021.
The application has been amended as follows: 
Cancel claims 1-8.
Amend claim 9, lines 1-3 as follows and ALLOW: “A method treating colon cancer, comprising thereofa composition comprising a 6-dithio-substituted-2’-deoxyguanosine compound 
Amend claim 12 as follows and ALLOW: “The method according to claim 9, wherein the 6-dithio-substituted-2'-deoxyguanosine compound is a compound having a structure selected from the group consisting of:

    PNG
    media_image1.png
    230
    239
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    218
    234
    media_image2.png
    Greyscale
,

    PNG
    media_image3.png
    222
    218
    media_image3.png
    Greyscale
, and 
    PNG
    media_image4.png
    231
    222
    media_image4.png
    Greyscale
.”

Reasons for Allowance
The claimed invention is drawn to a method of treating colon cancer comprising administering a compound of formula (I) to a subject in need thereof.  The closest prior art is Saneyoshi et al (J Pharm Dyn 1:168-174, 1978 – provided in Applicant’s IDS submitted 5/27/2021), which teach the following compound 
    PNG
    media_image5.png
    267
    289
    media_image5.png
    Greyscale
(Page 169, Table I, Compound 8) – which reads on a compound of formula (I) as claimed – and its “immunosuppressive activities as well as anticancer activities” in “two lines of experimental tumors, ascites Sarcoma 180 and solid Nakahara-Fukuoka sarcoma in mice” (Page 170, Column 1).  However, as taught by Saneyoshi et al, Compound 8 showed reduced efficacy and increased toxicity against these tumors (Page 171, Column 2).  Based on the foregoing, it would not have been obvious to administer a composition comprising Compound 8 in an effort to treat colon cancer with a reasonable expectation of success.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611